                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

ANDREW CLINTON CRUSE                                                                          PLAINTIFF

v.                                                                                   No. 4:17CV162-DAS

MS DEPT. OF CORRECTIONS, ET AL.                                                           DEFENDANTS


                                     ORDER DISMISSING CASE

        The court entered an order on February 6, 2020, revoking Mr. Cruse’s pauper status and

setting a deadline of February 27, 2020, to pay the filing fee. Doc. 105. The order stated that failure

to pay the filing fee by that date would result in the dismissal of this case. The deadline has expired,

and the plaintiff has not paid the filing fee. Thus, the instant case is DISMISSED without prejudice

for failure to pay the filing fee. In light of this ruling, the motions currently pending in this case are

DISMISSED as moot.


        SO ORDERED, this, the 3rd day of March, 2020.



                                                          /s/ David A. Sanders
                                                          DAVID A. SANDERS
                                                          UNITED STATES MAGISTRATE JUDGE
